Citation Nr: 1643622	
Decision Date: 11/16/16    Archive Date: 12/01/16

DOCKET NO.  12-06 899	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to an initial disability rating in excess of 70 percent for service-connected posttraumatic stress disorder (PTSD).

2.  Entitlement to a total disability rating based on individual unemployability due to service-connected PTSD (TDIU).


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran



ATTORNEY FOR THE BOARD

E. F. Brandau, Associate Counsel


INTRODUCTION

The Veteran has active duty service from October 1964 to October 1966.

These matters come before the Board of Veterans' Appeals (Board) on appeal from January 2009 and May 2016 rating decision from the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.  The Board previously remanded these issues in November 2015.  

The Veteran had a hearing before the undersigned Veterans Law Judge (VLJ) in September 2015 at the RO in St. Petersburg.  A transcript of the hearing was prepared and added to the record.  

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2015).  38 U.S.C.A. § 7107(a)(2) (West 2014).


FINDINGS OF FACT

1.  Throughout the duration of the appeal, the Veteran's PTSD resulted in occupational and social impairment with deficiencies in most areas.

2.  Throughout the period on appeal, the evidence of record reflects the Veteran's PTSD did not preclude him from securing and maintaining gainful employment.





CONCLUSIONS OF LAW

1.  Throughout the duration of the appeal, the criteria for an initial disability rating in excess of 70 percent for service-connected PTSD have not been met.    38 U.S.C.A. §§ 1155, 5107(b); 38 C.F.R. §§ 4.7, 4.130, Diagnostic Code 9411 (2015).

2.  Throughout the period on appeal the criteria for a TDIU have not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.321(b)(1), 4.16(a),(b) (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VA has met all statutory and regulatory notice and duty to assist provisions.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 (2015).  Once service connection has been granted, the context in which the claim initially arose, the claim has been substantiated; therefore, additional VCAA notice under § 5103(a) is not required because the initial intended purpose of the notice has been fulfilled, so any defect in the notice is not prejudicial.  Goodwin v. Peake, 22 Vet. App. 128 (2008); Dunlap v. Nicholson, 21 Vet. App. 112 (2007).  Additionally, the Board notes that the Veteran was provided with the pertinent rating criteria for PTSD in a January 2012 Statement of the Case.  Additionally, the Veteran was provided notice of the requirements for entitlement to a TDIU in the May 2016 rating decision.  Therefore, no further notice as to these claims is needed.  

With respect to the duty to assist, the Veteran's service treatment records, VA treatment records, VA examination reports, and lay evidence are associated with the record.  The Veteran also underwent VA examinations in connection with his claims in September 2008, November 2008, December 2011, and in February 2016 pursuant to the November 2015 remand directive.  The VA examiners reviewed the medical evidence and lay statements and performed examinations.  38 C.F.R. § 3.159(c)(4); Barr v Nicholson, 21 Vet. App. 303 (2007).  As such, the Board finds the examinations to be sufficient and adequate.  Additionally, the Board finds that the Appeals Management Center substantially complied with the November 2015 remand directives with respect to the issues decided herein.  See Stegall v. West, 11 Vet. App. 268 (1998).    

There is no indication in the record that any additional evidence relevant to the issues is available and not part of the claims file.  See Pelegrini v. Principi, 18 Vet. App. 112 (2004).  As there is no indication that any failure on the part of VA to provide additional notice or assistance reasonably affects the outcome of the case, the Board finds that any such failure is harmless.  See Mayfield v. Nicholson, 20 Vet. App. 537 (2006); see also Dingess/Hartman v. Nicholson, 19 Vet. App. 473, 483 (2006); Shinseki v. Sanders/Simmons, 129 S. Ct. 1696 (2009).

In Bryant v. Shinseki, 23 Vet. App. 488 (2010), the United States Court of Appeals for Veterans Claims (Court) held that 38 C.F.R. § 3.103 (c)(2) (2015) requires that the VLJ who conducts a hearing fulfill two duties to comply with the above regulations.  These duties consist of (1) the duty to fully explain the issues and (2) the duty to suggest the submission of evidence that may have been overlooked.  In this case, in January 2009, the undersigned VLJ asked the Veteran specific questions concerning his symptoms of and treatment for his PTSD.  The hearing focused on the elements necessary to substantiate the claim, and the Veteran, through his testimony, demonstrated that he had actual knowledge of the elements necessary to substantiate the claim.  In addition, the Veteran was assisted at the hearings by an accredited representative from Disabled American Veterans.  No pertinent evidence that might have been overlooked and that might substantiate the claims was identified by the Veteran, and nobody suggested any deficiency in the conduct of the hearing.  Therefore, the Board finds, consistent with Bryant, the VLJ complied with the duties set forth in 38 C.F.R. § 3.103(c)(2).  

The Board has thoroughly reviewed all of the evidence in the Veteran's claims file.  Although an obligation to provide sufficient reasons and bases in support of an appellate decision exists, there is no need to discuss, in detail, all of the evidence submitted by the Veteran.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (holding that the entire record must be reviewed, but each piece of evidence does not have to be discussed).  The analysis in this decision focuses on the most salient and relevant evidence and on what the evidence shows or fails to show with respect to the matter decided herein.  The Veteran should not assume that pieces of evidence, not explicitly discussed herein, have been overlooked.  See Timberlake v. Gober, 14 Vet. App. 122 (2000) (noting that the law requires only that reasons for rejecting evidence favorable to the claimant be addressed).

Increased Rating     

Disability ratings are determined by the application of VA's Schedule for Rating Disabilities (Rating Schedule), which is based on the average impairment of earning capacity.  Separate diagnostic codes identify the various disabilities.  38 U.S.C.A. 
§ 1155; 38 C.F.R. Part 4 (2015).  Pertinent regulations do not require that all cases show all findings specified by the Rating Schedule but findings sufficient to identify the disease and the resulting disability, and above all, coordination of the rating with impairment of function will be expected in all cases.  38 C.F.R. § 4.21 (2015); see also Mauerhan v. Principi, 16 Vet. App. 436 (2002).

The primary concern for an increased rating for a service-connected disability is the present level of disability.  Although the overall history of the disability is to be considered, the regulations do not give past medical reports precedence over current findings.  Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  In all claims for an increased disability rating, VA has a duty to consider the possibility of assigning staged ratings.  See Hart v. Mansfield, 21 Vet. App. 505 (2007).

Considerations in evaluating a mental disorder include the frequency, severity, and duration of psychiatric symptoms, the length of remissions, and the veteran's capacity for adjustment during periods of remission.  The evaluation must be based on all the evidence of record that bears on occupational and social impairment rather than solely on an examiner's assessment of the level of disability at the moment of the examination.  38 C.F.R. § 4.126(a) (2015).  Although the extent of social impairment is a consideration in determining the level of disability, the rating may not be assigned solely on the basis of social impairment.  38 C.F.R. § 4.126(b).

According to the Diagnostic and Statistical Manual of Mental Disorders, Fourth edition (DSM-IV), a global assessment of functioning (GAF) score reflects the "psychological, social, and occupational functioning in a hypothetical continuum of mental health-illness."  DSM-IV, American Psychiatric Association (1994), pp. 46-47; 38 C.F.R. §§ 4.125(a), 4.130 (2015).  A GAF score of 31-40 indicates some impairment in reality testing or communication (e.g., speech is at times illogical, obscure, or irrelevant) or major impairment in several areas, such as work or school, family relations, judgment, thinking, or mood (e.g., depressed man avoids friends, neglects family, and is unable to work; child frequently beats up younger children, is defiant at home, and is failing at school).  A GAF score of 41-50 indicates serious symptoms (e.g., suicidal ideation, severe obsessional rituals, frequent shoplifting) or any serious impairment in social, occupational, or school functioning (e.g., no friends, unable to keep a job).  A GAF score of 51-60 represents moderate symptoms (e.g., flat affect and circumstantial speech, occasional panic attacks) or moderate difficulty in social, occupational, or school functioning (e.g., few friends, conflicts with peers or co-workers).  A GAF score of 61-70 indicates some mild symptoms (e.g., depressed mood and mild insomnia) or some difficulty in social, occupational, or school functioning (e.g., occasional truancy, theft within the household), but generally functioning pretty well, and has some meaningful interpersonal relationships.  The Board notes that the GAF Scale has been abandoned in the updated fifth edition of the DSM.  In this case, however, the DSM-IV was in use at the time the medical entries of record were made. Thus, the GAF scores assigned remain relevant for consideration in this appeal.

The Veteran's service-connected PTSD has been rated under the provisions of 38 C.F.R. § 4.130, Diagnostic Code 9411, which provides:

A 70 percent disability rating is warranted when the Veteran experiences occupational and social impairment with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or work-like setting); and inability to establish and maintain effective relationships.

A 100 percent disability rating is warranted for total occupational and social impairment due to such symptoms as: gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent ability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; and memory loss for names of closest relatives, own occupation, or own name.  38 C.F.R. § 4.130.

The Veteran's service connected PTSD is rated as 70 percent disabling as of the application date.  Therefore, to warrant a higher disability rating the evidence must show total occupational and social impairment.  

The Veteran had some mental health treatment through VA at the beginning of the appeal period.  In April 2008 the treatment provider noted that the Veteran was pleasant and cooperative but that he was anxious; his insight was poor but his judgment was intact, and he denied having hallucinations or suicidal and homicidal intent.  When he followed up with the treatment provider two months later he complained about financial stressors and he was anxious and frustrated, but his thought process was normal and had fair insight and judgment.  The treatment provider later noted that if the Veteran's finances were to improve, his anxiety would decline.  

In September 2008 the Veteran underwent VA examination in connection with his claim.  At the time the Veteran reported that he had difficulty with social interaction and that he had few intimate relationships; he asserted that he was unable to work.  During his mental status examination the Veteran exhibited an anxious mood but his judgment and insight were intact and his intelligence was estimated to be average.  The VA examiner noted that the Veteran's anxiety and depression were causing avoidance behaviors leading to social isolation, occupational problems, and decreased quality of life; he was assigned a GAF score of 55.  The Veteran continued to complain of economic problems when he followed up with his VA treatment provider, but he declined a mental health referral.  

In November 2008 the Veteran again underwent VA examination in connection with his claim, and at the time he reported that he had tried to work but that he was unable to get along with others.  He reported that he had cared for an elderly woman from 2000 to 2008 in exchange for room and board.  At the time the VA examiner noted that the Veteran was superficially cooperative but that he seemed anxious and evasive.  His speech was coherent but his thought process was circumstantial.  The VA examiner indicated that the Veteran's distress and symptoms were caused by PTSD leading to inability maintain gainful employment and lack of lasting intimate relationships.

The Veteran had limited treatment until 2011 when he sought treatment at VA.  At the time he was pleasant and cooperative, although his speech was hyper verbal and his thought process was circumstantial.  He denied having any hallucinations or suicidal and homicidal ideation, and his insight and judgment were noted to be fair.  At the time he was assigned a GAF score of 52.  Later that year the Veteran underwent VA examination again and at the time he reported having poor sleep and nightmares.  The VA examiner indicated that the Veteran had occupational and social impairment with reduced reliability and productivity.  The VA examiner also indicated that the Veteran had no significant interpersonal relationships and that he isolated himself from others; he indicated that the Veteran had not been working but that he was trying to sell his home.  

In February 2012 the Veteran returned to VA for treatment, and at the time the VA treatment provider indicated that the Veteran was preoccupied with his disability issues and that he was unable to be diverted.  His mood was irritable and his speech was hyper verbal.  His thought process was circumstantial but he denied having delusions or hallucinations; his insight and judgment were fair.  The treatment provider indicated that the Veteran would benefit from ongoing therapy for anger management but that the Veteran was more focused on disability issues than looking for treatment options.  

More recently in February 2016 the Veteran underwent VA examination in connection with his claim and at the time the Veteran reported that he was living with a supportive woman and that he was in regular contact with his sister and a few trusted friends.  He continued to report having some anxiety in public settings.  The Veteran asserted that he worked various positions as a milkman, landscaper, and construction hand until his retirement in 2000, but that he had not worked since then but continued to help out neighbors with maintenance tasks.  During the mental status examination the Veteran was alert, attentive, cooperative, and engaging. Although the VA examiner noted that the Veteran was anxious with a circumstantial thought process, his cognitive and intellectual functioning were grossly normal.  The VA examiner indicated in the report that the Veteran was reliably gainfully employed until 2000 when his non-psychiatric medical problems limited his capacity for his usual occupational tasks, and that while his anxiety limited his social interaction, he was able to maintain his activities of daily living and assist friends and neighbors with maintenance requests.  The VA examiner lastly concluded that his DSM-V conditions would not significantly limit his capacity for gainful employment, either part-time or full-time and either sedentary or physical in nature.

The Board finds that during this period the Veteran's PTSD resulted in occupational and social impairment with deficiencies in most areas.  As noted, the Veteran exhibited irritability and difficulty interacting with others, and he was assigned GAF scores in the 50's.  The December 2011 and February 2016 VA examiners opined that the Veteran's disability would result in moderate reduction in reliability and productivity.  As a result, the Board concludes that the evidence as a while more nearly approximates the criteria for a disability rating of 70 percent throughout the duration of the appeal.  38 C.F.R. § 4.7, 4.130, Diagnostic Code 9411.  

However, the Board finds that the evidence does not show total occupational and social impairment.  Despite his symptoms the Veteran has been able to handle his activities of daily living and self-care, and he has been able to manage his activities of daily living.  More recently he was able to do maintenance projects for his neighbors, and from 2000 to 2008 he cared for an elderly woman until her death.  He did not manifest gross impairment in thought process or communication, grossly inappropriate behavior, persistent danger of hurting himself or others, intermittent inability to perform activities of daily living, disorientation to time or place, or memory loss for names of close relatives or himself.  His thought process was noted to be circumstantial at times, but it was never grossly impaired; his judgment and insight were fair to intact and his cognition was consistently normal.  The Veteran consistently denied having any hallucinations or suicidal or homicidal intent.  Despite his anxiety the Veteran was able to communicate with treatment providers and more recently he was noted to have a close relationship with his sister and some trusted friends; he reported that he was living with a woman in her home.  The Veteran did isolate himself from others, but the February 2016 VA examiner noted that the Veteran was selective in his isolation in that he did maintenance tasks for others.  The Veteran has reported that he has been unable to work, but in 2008 he reported that he was searching for work with job agencies.  Moreover, the Veteran did other tasks to earn money, such as looking after an elderly woman, selling his home, and performing maintenance and landscaping for others.  Based on the evidence, the Board finds that the Veteran's PTSD did not manifest in total occupational and social impairment.  

The Board has considered the benefit of the doubt doctrine.  However, because functional impairment comparable to total occupational and social impairment, the Board finds the preponderance of the evidence is against the assignment of a disability rating in excess of 70 percent.  38 C.F.R. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  

Extraschedular Consideration

Under Thun v. Peake, 22 Vet. App. 111 (2008), there is a three-step inquiry for determining whether a veteran is entitled to an extraschedular rating.  First, the Board must determine whether the evidence presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  Second, if the schedular evaluation does not contemplate the veteran's level of disability and symptomatology and is found inadequate, the Board must determine whether the veteran's disability picture exhibits other related factors such as those provided by the regulation as "governing norms."  Third, if the rating schedule is inadequate to evaluate a veteran's disability picture and that picture has related factors such as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the Under Secretary for Benefits or the Director of Compensation Service to determine whether, to accord justice, the veteran's disability picture requires the assignment of an extraschedular rating. 

Here, the Board finds the Veteran's disability picture is not so unusual or exceptional in nature as to render the rating assigned for this period inadequate.  The Veteran's service-connected PTSD is evaluated as a psychiatric disability, the criteria of which is found by the Board to specifically contemplate the level of occupational and social impairment caused by this disability.  Thun, 22 Vet. App. at 115; see also 38 C.F.R. § 4.130, Diagnostic Code 9411.  During the period on appeal, the Veteran's PTSD was manifested by symptoms of depressed mood, anxiety, trouble sleeping, and withdrawal.  When comparing this disability picture with the symptoms contemplated by the Rating Schedule, the Board finds that the Veteran's experiences are contemplated by the evaluation assigned for this period.  Evaluations in excess of that assigned are provided for certain manifestations of a psychiatric disability, but the medical evidence does not demonstrate that those manifestations are present in this case.  Here, the Board finds that the criteria for the evaluation assigned more than reasonably describes the Veteran's disability level and symptomatology during this period, and therefore, the schedular evaluation is adequate, and no referral is required.  See 38 C.F.R. § 4.130, Diagnostic Code 9411; see also VAOGCPREC 6-96; 61 Fed. Reg. 66749 (1996).

Finally, the Board notes that under Johnson v. McDonald, 62 F.3d 1362 (Fed. Cir. 2014), a Veteran may be awarded an extraschedular rating based upon the combined effect of multiple conditions in an exceptional circumstance where the evaluation of the individual conditions fails to capture all the service-connected disabilities experienced.  However, in this case there are no additional service-connected disabilities that have not been attributed to a specific service-connected condition.  Accordingly, this is not an exceptional circumstance in which extraschedular consideration may be required to compensate the Veteran for a disability that can be attributed only to the combined effect of multiple conditions.
TDIU

The Court has held that a TDIU claim is part and parcel of an increased rating claim when raised by the record.  Rice v. Shinseki, 22 Vet. App. 447 (2009).  As a result, the Board has jurisdiction to consider the Veteran's possible entitlement to a TDIU when the issue is raised by assertion or reasonably indicated by the evidence and is predicated, at least in part, on the severity of the service-connected disability in question, regardless of whether the RO has expressly addressed this additional issue.  See VAOPGCPREC 6-96 (Aug. 16, 1996); see also Caffrey v. Brown, 6 Vet. App. 377 (1994); Fanning v. Brown, 4 Vet. App. 225, 229 (1993); EF v. Derwinski, 1 Vet. App. 324 (1991).  In this case the Veteran was denied a TDIU in the May 2016 rating decision.  

VA will grant a total rating for compensation purposes based on unemployability when the evidence shows that a veteran is precluded, due to service-connected disability, from obtaining or maintaining any form of gainful employment consistent with his or her education and occupational experience.  See 38 C.F.R. §§ 3.340, 3.341, 4.16.  Under the applicable regulations, benefits based on individual unemployability are granted only when it is established that the service-connected disability or disabilities are so severe, standing alone, as to prevent the retaining of gainful employment.  

Under 38 C.F.R. § 4.16, if there is only one such disability, it must be rated at least 60 percent disabling to qualify for benefits based on individual unemployability.  If there are two or more such disabilities, there shall be at least one disability ratable at 40 percent or more and sufficient additional disability to bring the combined rating to 70 percent or more.  Id.  

Entitlement to TDIU requires the presence of impairment so severe that it is impossible for the average person to follow a substantially gainful occupation.  
See 38 U.S.C.A. § 1155; 38 C.F.R. §§ 3.340, 3.341, 4.16 (2015).  In reaching such a determination, the central inquiry is "whether the Veteran's service-connected disabilities alone are of sufficient severity to produce unemployability."  Hatlestad v. Brown, 5 Vet. App. 524, 529 (1993).  In arriving at a conclusion, consideration may be given to the Veteran's level of education, special training, and previous work experience, but not to his/her age or the impairment caused by nonservice-connected disabilities.  See 38 C.F.R. §§ 3.341, 4.16, 4.19 (2015).

In this case, the Veteran's sole service connected disability, PTSD, is rated at 70 percent disabling.  Therefore, the Veteran meets the schedular criteria for TDIU under 38 C.F.R. § 4.16(a).  

Nonetheless, upon a review of the record, the Board finds that the Veteran's service-connected PTSD does not render him unable to secure or follow substantially gainful employment.  38 C.F.R. § 4.16(b).  

The Veteran asserted in his VA Form 21-8940 that he was unable to work because of his service-connected PTSD beginning in 2000.  His application indicated that he last worked in 2000, but that he was mainly self-employed doing landscape work or whatever he could find.  There is no indication of any employment records: the RO contacted the Veteran asking for employment verification but received no response.  The Board notes that the duty to assist is a two-way street.  See Wood v. Derwinski, 1 Vet. App. 190, 193 (1991).  The February 2016 VA examiner noted that the Veteran retired in 2000 due to multiple pain conditions.  As noted, this VA examiner indicated that since the Veteran was reliably gainfully employed until retiring due to non-psychiatric medical problems, and that since he has been able to independently maintain his activities of daily living and do maintenance work for others, he would not be precluded from employment.  This opinion is given great weight because it is consistent with the Veteran's own statements and the sum of the evidence in the record.

The Board notes that the September 2008 and November 2008 VA examination reports indicate that the Veteran was unable to work, but these statements appear to be from the Veteran, rather than an opinion of the VA examiners.  For this reason, these statements are given limited weight; there is no indication that the VA examiners reviewed the record or performed an assessment to determine the Veteran's employability.  Additionally, the Board notes that the Veteran has remained active during the period on appeal.  Indeed, until 2008 the Veteran was able to look after an elderly woman and assist her with daily activities in exchange for room and board, and this arrangement only ended with the woman's death.  The Veteran has difficulty with social interaction, but as noted in the February 2016 VA examination report, some of the Veteran's self-isolation appears to be selective.  

Overall the medical evidence suggests that the Veteran's service-connected PTSD does not preclude employment at the sedentary, light, or moderate exertional level.  While the Veteran has some high school education, he was able to work as a milkman, landscaper, and construction worker until 2000, and he has no reported physical limitation that would preclude him from returning to this kind of work.  The Veteran has not asserted that he has any physical deficits that would preclude him from working, and it is unclear how long he did landscaping or other maintenance work after 2000.  Despite the September 2008 and November 2008 VA examiner's statements about the Veteran's inability to work, there are no actual opinions suggesting that the Veteran is precluded from working; the only opinion about the Veteran's ability to work is negative to his claim.  While the Board recognizes that the Veteran's social limitations can affect employment, there are many positions that do not require frequent communication, such as landscaping and manual labor.

Given the sum of the evidence above, the Board finds that the Veteran's service-connected PTSD does not render him unable to secure or follow substantially gainful employment.  Thus, entitlement to a TDIU is not appropriate in this case.  See 38 U.S.C.A. § 1155; 38 C.F.R. § 4.16.  

In summary, the Board has considered the benefit of the doubt rule; however, since a preponderance of the evidence is against this claim, the benefit-of-the-doubt rule is not for further application.  38 U.S.C.A. § 5107; 38 C.F.R. § 4.3 (2015).  






ORDER

Entitlement to an initial disability rating in excess of 70 percent for service-connected PTSD is denied.

Entitlement to a TDIU is denied.



____________________________________________
ROBERT C. SCHARNBERGER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


